Case 1:15-cV-23486-FA|\/| Document 93 Entered on FLSD Docket 11/20/2018 Page 1 of 3

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 15-23486-CIV-MORENO
JULIO HERNANDEZ HERNANDEZ,

Plaintiff,

VS.

ACOSTA TRACTORS, INC. FELIX F.
ACOSTA and ALEX RIOS,

Defendants.
/

NOTICE OF AVAILABILITY ()F MAGISTRATE JUDGE L()UIS TO
EXERCISE JURISDICTION AND APPEAL OPTION

ln accordance with the provisions of Title 28, U.S.C. § 636(0), the parties are notified that
United States Magistrate Lauren F. Louis is available to exercise the Court’s jurisdiction and to
conduct any or all proceedings in this case including a jury or non-jury trial and the entry of a
final judgment. Magistrate Judge Louis may only exercise jurisdiction, however, if all parties
voluntarily consent.

The parties may, without adverse substantive consequences, withhold consent, but this
will prevent Magistrate Judge Louis from exercising the Court’s jurisdiction. lf any party
withholds consent, the identity of the parties consenting or withholding consent will not be
communicated to Magistrate Judge Louis or to Judge Moreno to whom the case has been
assigned.

A party may appeal a judgment that Magistrate Judge Louis enters directly to the United

States Court of Appeals in the same manner as a party would appeal to any other judgment of a

Case 1:15-cV-23486-FA|\/| Document 93 Entered on FLSD Docket 11/20/2018 Page 2 of 3
District Court. A copy of the form “Consent to Proceed Before a United States Magistrate” is
attached to this Order. Copies of the form are also available from the Clerk of the Court.

DONE AND ORDERED in Chambers at Miami, Florida, this /?oiNovember
2018.

 

Copies furnished to:
United States Magistrate Judge Lauren F. Louis

Counsel of Record

Case 1:15-cV-23486-FA|\/| Document 93 Entered on FLSD Docket 11/20/2018 Page 3 of 3

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 15-23486-CIV-MORENO
JULIO HERNANDEZ HERNANDEZ,

Plaintiff,

VS.

ACOSTA TRACTORS, YNC. FELIX F.
ACOSTA and ALEX RIOS,

Defendants.
/

 

CONSENT TO PROCEED BEFORE A UNITED STATES MAGISTRATE

In accordance with the provisions of 28 U.S.C. § 636(0), the undersigned parties to the
above-captioned civil matter hereby voluntarily consent to have a United States Magistrate Judge
conduct any and all further proceedings in the case, including the trial, and order the entry of a
flnal judgment

 

 

 

 

 

 

 

 

NOTE: Return this form to the Clerk of the Court ONLY if it has been executed by all parties to
the case. Do not send a copy of this form to any District Judge or Magistrate Judge.

